 

EXHIBIT 10.7

 

Date: November 4, 2011

 

AGREEMENT OF SUBLEASE

 

between

 

PZENA INVESTMENT MANAGEMENT LLC

 

together, as Sublessor

 

- and -

 

PERIMETER INTERNETWORKING CORP.,

 

as Sublessee

 

  Premises: the entire 15th floor office unit     of the building located at:  
  120 West 45th Street, New York, New York

 

 

 

 

TABLE OF CONTENTS

 

1.  Term 1     2.  Fixed Rent 2     3.  Electricity Charge 3     4.  Additional
Rent 3     5.  Additional Cleaning Services 4     6.  Occupancy Tax 4     7. 
Use 4     8.  Compliance with Underlying Lease 4     9.  Non-Liability,
Indemnity 5     10.  Performance by Underlying Landlord 5     11.  Repairs,
Cleaning 6     12.  Alterations 6     13.  Initial Occupancy 6     14. 
Assignment and Subsubletting 6     15.  Insurance 8     16.  Default 9     17. 
Destruction by Fire or Other Casualty, Condemnation 10     18.  Attornment 10  
  19.  Sublease Consent 11     20.  Notice 11     21.  Quiet Enjoyment 11    
22.  Surrender of Demised Premises 11     23.  Broker(s) 11     24.  ACP-5
Certificate 12     25.  Letter of Credit 12     26.  Signage 12     27.  No
Waivers 13     28.  Limitations on Sublessee's Remedies 13     39.  Underlying
Lease Compliance 13     30.  Entire Agreement, Miscellaneous 14

 

i

 

 

EXHIBIT A     Lease Exclusions

 

EXHIBIT B     Underlying Lease

 

EXHIBIT C     Personal Property Items

 

EXHIBIT D     Letter of Credit

 

ii

 

 

AGREEMENT OF SUBLEASE

 

THIS AGREEMENT OF SUBLEASE, dated as of the 4th day of November, 2011, by and
between PZENA INVESTMENT MANAGEMENT LLC, a Delaware limited liability company
having an office at 120 West 45th Street, 20th Floor, New York, New York 10036
and Perimeter Internetworking Corp., having an office at 440 Wheelers Farms
Road, Suite 202, Milford, CT 06461("Sublessee").

 

WITNESSETH:

 

WHEREAS, Sublessor is a tenant of certain premises consisting of the entire
fifteenth (15th) floor of the building known as 120 West 45th Street, New York,
New York, pursuant to the Underlying Lease (hereinafter defined), and Sublessee
is desirous of subletting the Demised Premises from Sublessor upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the rental payments to be made hereunder by
Sublessee to Sublessor and the mutual terms, covenants, conditions, provisions
and agreements hereinafter set forth, Sublessor does hereby sublet to Sublessee,
and Sublessee does hereby take and hire from Sublessor, the Demised Premises.

 

This Sublease shall be expressly subject and subordinate to all of the terms,
covenants, conditions, provisions and agreements contained in that certain
lease, dated February 4, 2003, and entered into between Magnolia Associates,
Ltd., a Florida partnership, as landlord ("Underlying Landlord"), and Sublessor,
as tenant therein; as amended by Amendment of Lease dated March 31, 2005; and as
further amended by Second Amendment of Lease dated October 31, 2006
(collectively, the "Underlying Lease"), except such terms, covenants,
conditions, provisions and agreements as are specifically inconsistent with the
provisions hereof or are set forth in Exhibit A (the "Excluded Provisions"). All
express provisions of this Sublease shall govern in all circumstances unless any
action, inaction or use of the Demised Premises taken in accordance with this
Sublease shall cause a default under the Underlying Lease, in which case the
inconsistency shall be resolved in favor of the Underlying Lease. A true copy of
the Underlying Lease, with certain financial information in certain Excluded
Provisions redacted ("Deleted Provisions"), has been delivered to, and reviewed
by, Sublessee, and is attached hereto as Exhibit B. Sublessor represents that
the Deleted Provisions (which contain economic terms only) do not adversely
affect Sublessee's interest in this Sublease. Unless otherwise defined in this
Sublease, capitalized terms used herein shall have the meanings ascribed to them
in the Underlying Lease.

 

1.           Term.

 

(A)         The term of this Sublease shall commence on the third Business Day
after the date upon which the Underlying Landlord’s consent to this Sublease is
delivered to Sublessee (the “Commencement Date”). The term of this Sublease
shall terminate on October 30, 2015 (the "Expiration Date"), unless such term
shall sooner cease or terminate pursuant to the terms of this Sublease.
Sublessor and Sublessee agree to confirm the actual Commencement Date in
writing; however, the failure to so confirm shall have no effect on the
Commencement Date.

 

iii

 

   

(B)         Notwithstanding anything to the contrary contained herein, if for
any reason the term of the Underlying Lease is terminated prior to the
Expiration Date of this Sublease, this Sublease shall thereupon be terminated
and Sublessor shall not be liable to Sublessee by reason thereof unless such
termination is due to, or involves, a breach by Sublessor of its obligations
under the Underlying Lease or this Sublease.

 

2.           Fixed Rent.

 

(A)         For the period commencing on the Commencement Date, and ending
twelve (12) months thereafter (the “Initial Period”), Sublessee shall pay to
Sublessor fixed rent in the amount of $188,125.00 per annum, payable in monthly
installments of $15,677.08 each. For the period commencing on the expiration of
the Initial Period, and ending on the Expiration Date, Sublessee shall pay to
Sublessor fixed rent in the amount of $376,250.00 per annum, payable in monthly
installments of $31,354.17 each.

 

(B)         Each monthly installment of fixed rent shall be paid on the third
(3rd) day preceding the first (1st) day of each and every calendar month during
the term of this Sublease by check drawn on a bank with an office in New York
City at which the check can be presented for payment, except the first full
monthly installment of fixed rent in the amount of $15,677.08 shall be paid upon
the execution of this Sublease by Sublessee. Should the Commencement Date occur
on any day other than the first day of a month, then the monthly installment of
fixed rent for the unexpired portion of such month shall be adjusted on a per
diem basis and any overpayment of a monthly installment of fixed rent shall be
credited against the next monthly installment of fixed rent. All fixed rent,
additional rent (as hereinafter defined) and other sums and charges due to
Sublessor under this Sublease shall be paid by Sublessee at the office of
Sublessor set forth above, or at such other place as Sublessor may designate,
without any notice, setoff or deduction whatsoever. Sublessee's obligation to
make such payments shall survive the Expiration Date or sooner termination of
this Sublease.

 

(C)         All other costs and expenses which Sublessee assumes or agrees to
pay pursuant to this Sublease shall be deemed "additional rent" and, in the
event of non-payment, Sublessor shall have all the rights and remedies herein
provided for in case of non-payment of fixed rent. If Sublessee shall fail to
pay any installment of fixed rent or additional rent within a period of seven
(7) days after the due date of the installment in question, Sublessee shall also
pay to Sublessor a late charge equal to the lesser of (i) six (6%) percent above
the rate of interest announced publicly from time to time in New York, New York
by the Chase Manhattan Bank, N.A. as its prime rate of interest, and (ii) the
maximum legal rate then permitted, in either case, from the date the payment was
due until paid, and such late charge shall be payable as additional rent
hereunder. The payment of such late charge shall be in addition to all other
rights and remedies available to Sublessor in the case of non-payment of fixed
rent.

 

2

 

 

(D)         If Sublessor shall be billed for any other sums or charges pursuant
to the provisions of the Underlying Lease, including, without limitation, for
overtime or other extra services requested by Sublessee, then Sublessee shall be
liable for all such sums and charges as additional rent under this Sublease and
such sums shall be due and payable by Sublessee to Sublessor within ten (10)
Business Days after demand.

 

3.           Electricity Charge.

 

(A)         Sublessee shall obtain and pay for Sublessee’s entire supply of
electricity by direct application to and arrangement with the utility company
supplying electricity to the Building; and shall at all times comply with the
rules and regulations of the utility company.

 

(B)         Sublessor shall not be liable in any way to Sublessee for any
failure or defect in the supply or character of electric current furnished to
the Demised Premises. Sublessee covenants and agrees that, at all times, its
connected electrical load shall not cause a default under the Underlying Lease.

 

(C)         (i)          Sublessee shall have the right to use, at its sole cost
and expense, the HVAC servicing the Demised Premises pursuant to the terms of
the Underlying Lease and the said HVAC shall be delivered in its “as is”
condition.

 

(ii)         Sublessee shall have the right to use the Supplemental HVAC. The
Supplemental HVAC shall be delivered in its “as is” condition. To the extent the
damage is not caused by Sublessee, Sublandlord shall be responsible for the
repair of the major components of the Supplemental HVAC during the term of this
Sublease. Sublessee shall be responsible to pay all electrical charges to the
utility company related to the use of the Supplemental HVAC, and shall be
subject to any charges billed by Overlandlord for use of the Supplemental HVAC
during Business Hours and Overtime Periods.

 

4.           Additional Rent.

 

(A)         For purposes of this Sublease: (i) “Sublessee’s Taxes Proportionate
Share” shall mean 2.256%; and (ii) “Sublessee’s Operating Expense Proportionate
Share” shall mean 2.346%.

 

(B)         If the Taxes for any Tax Year shall be more than the Taxes for the
Sublessee’s Base Tax Year (hereinafter defined), Sublessee shall pay as
additional rent for such Tax Year an amount equal to Sublessee’s Taxes
Proportionate Share of the amount by which the Taxes for such Tax Year are
greater than the Taxes for the Base Tax Year (“Sublessee’s Tax Payment”). For
purposes of this Sublease, “Sublessee’s Base Tax Year” shall mean the Taxes
actually due and payable with respect to the 2012 calendar year. Sublessee shall
pay to Sublandlord, as additional rent, the Sublessee’s Tax Payment, on the
first day of each month during such Tax Year, an amount equal to Sublessee’s
Taxes Proportionate Share of 1/12th the Taxes estimate for such Tax Year.
Sublandlord shall provide a monthly statement to Subtenant to support such
payment.

 

3

 

 

(C)         If the Operating Expenses for any Computation Year shall be more
than the Operating Expenses for the Operating Expense Base Year (hereinafter
defined), Sublessee shall pay as additional rent for such Computation Year an
amount equal to Sublessee’s Operating Expense Proportionate Share of the amount
by which the Operating Expenses for such Computation Year are greater than the
Operating Expenses for the Operating Expense Base Year (“Sublessee’s Operating
Expense Payment”). For purposes of this Sublease, “Operating Expense Base Year”
shall mean the Operating Expenses actually due and payable with respect to the
2012 calendar year. Sublessee shall pay to Sublandlord, as additional rent, the
Sublessee’s Operating Expense Payment, on the first day of each month during
such Computation Year, an amount equal to Sublessee’s Operating Expense
Proportionate Share of 1/12th the Operating Expenses estimate for such Operating
Expense Year. Sublandlord shall provide a monthly statement to Subtenant to
support such payment.

 

5.            Additional Cleaning Services. In addition to basic cleaning
services provided under Sublessee’s Operating Expense Proportional Share,
Sublessor shall provide additional cleaning services for the Demised Premises
consisting of items such as additional vacuuming, pest control, pantry
maintenance, conference room maintenance, interior glass washing and carpet
care. Sublessee shall be liable for such additional cleaning services as
additional rent under this Sublease and such sums shall be due and payable on a
monthly basis by Sublessee to Sublessor within ten (10) days of invoice receipt.

 

6.           Occupancy Tax. Sublessee shall pay (i) directly to the City of New
York all occupancy and rent taxes which may be payable by Sublessee to the City
of New York in respect of the rent reserved by this Sublease and (ii) all other
taxes, the payment of which shall be imposed directly upon any occupant of the
Demised Premises other than real estate taxes.

 

7.           Use. Sublessee shall use the Demised Premises only for the uses
specified in Article 3 of the Underlying Lease, and shall not use and occupy the
Demised Premises in a manner inconsistent with the provisions of the Underlying
Lease.

 

8.           Compliance with Underlying Lease. Sublessee covenants and agrees to
observe and perform all of the terms, covenants, conditions, provisions and
agreements to be performed by Sublessor, as tenant pursuant to the Underlying
Lease, except for any Excluded Provisions, and further covenants and agrees not
to do or suffer or permit anything to be done which would result in a default
under or cause the Underlying Lease to be terminated. All of the terms,
covenants, conditions, provisions and agreements of the Underlying Lease,
excepting any Excluded Provisions, are hereby incorporated herein with the same
force and effect as if herein set forth in full and wherever the term "Tenant"
occurs in the Underlying Lease, the same shall be deemed to refer to Sublessee.
Notwithstanding the foregoing, all grace periods provided for in the Underlying
Lease shall, for purposes of determining compliance by Sublessee with the
provisions hereof, be each reduced by three (3) days, unless such reduction
shall preclude at least two (2) Business Days for compliance or response by
Sublessee as applicable.

 

4

 

 

9.           Non-Liability, Indemnity. Sublessee shall indemnify and hold
harmless Sublessor, its agents, its members, affiliates, contractors, servants,
licensees, employees or invitees from and against any and all claims, losses,
liabilities, damages, costs and expenses (including, without limitation,
reasonable attorney's fees and disbursements) arising from (i) the use, conduct
or maintenance of the Demised Premises or any business therein or any work or
thing whatsoever done, or any condition created in or about the Demised Premises
during the term of this Sublease (or any time prior to the Commencement Date
that Sublessee may have been given access to the Demised Premises), (ii) any
negligent or otherwise wrongful act or omission of Sublessee or any of its
agents, contractors, servants, licensees, employees or invitees, and (iii) any
failure of Sublessee to perform or comply with all of the provisions of this
Sublease hereof that are applicable to Sublessee. In case any action or
proceeding be brought against Sublessor or any agent, contractor, servant,
licensee, employee or invitee of Sublessor by reason of any of the foregoing,
Sublessee, upon notice from Sublessor, shall defend such action or proceeding by
counsel chosen by Sublessee, who shall be reasonably satisfactory to Sublessor.
Sublessee or its counsel shall keep Sublessor fully apprised at all times of the
status of such defense and shall not settle same without the written consent of
Sublessor, which consent shall not be unreasonably withheld or delayed

 

10.         Performance by Underlying Landlord.

 

(A)         Sublessor does not assume any obligation to perform the terms,
covenants, conditions, provisions and agreements contained in the Underlying
Lease on the part of Underlying Landlord to be performed or make any
representation or warranty made by Underlying Landlord. In the event Underlying
Landlord shall fail to perform any of the terms, covenants, conditions,
provisions and agreements contained in the Underlying Lease on its part to be
performed, Sublessor shall be under no obligation or liability whatsoever to
Sublessee; provided that Sublessor shall cooperate with Sublessee, at no cost to
Sublessor, in seeking to obtain the performance of Underlying Landlord under the
Underlying Lease.

 

(B)         If, after written request from Sublessee, Sublessor shall fail or
refuse to take appropriate action for the enforcement of Sublessor's rights
against Underlying Landlord with respect to the Demised Premises, Sublessee
shall have the right to take such action in its own name, and for such purpose
and only to such extent, all of the rights of Sublessor under the Underlying
Lease (including Sublessor's arbitration rights, if any) are hereby conferred
upon and conditionally assigned to Sublessee and Sublessee hereby is subrogated
to such rights to the extent that the same shall apply to the Demised Premises;
provided, however, that (i) Sublessee shall only have such rights if Sublessee
shall not be in default under this Sublease and (ii) Sublessor shall have the
right to require Sublessee to discontinue such action if in the reasonable
opinion of Sublessor such action may cause a cancellation, forfeiture or
termination of the Underlying Lease or Sublessor's estate and rights thereunder
with respect to the Demised Premises. If any such action against Underlying
Landlord in Sublessee's name shall be barred by reason of lack of privity,
non-assignability or otherwise, Sublessee may take such action in Sublessor's
name provided Sublessee has obtained the prior written consent of Sublessor
(which consent shall not be unreasonably withheld or delayed), and that copies
of all papers and notices of all proceedings shall be promptly given to
Sublessor so that Sublessor may be kept fully informed in respect thereof. In
connection with the foregoing, Sublessee shall indemnify and hold Sublessor, its
members and affiliates harmless from and against any and all loss, cost, damage,
expense or liability (including, but not limited to, reasonable attorneys' fees
and disbursements) incurred by Sublessor by reason of any action by Sublessee
against Underlying Landlord, such indemnity shall survive the Expiration Date or
sooner termination of this Sublease.

 

5

 

 

(C)         Sublessee shall not be allowed any abatement or diminution of fixed
rent or additional rent under this Sublease because of Underlying Landlord's
failure to perform any of its obligations under the Underlying Lease.
Notwithstanding the foregoing, in the event that Sublessor receives an abatement
or diminution of fixed rent or additional rent from Underlying Landlord that
relates to the Demised Premises, Sublessee shall be entitled to its allocable
share of such abatement or diminution less any expenses incurred by Sublessor in
obtaining such abatement or diminution from Underlying Landlord.

 

11.         Repairs, Cleaning. Sublessee shall be entitled to receive all of
those services and repairs, if any, which Underlying Landlord may be obligated
to provide and to make under the terms, covenants, conditions, provisions and
agreements of the Underlying Lease; and to the extent that Underlying Landlord
is not required to provide any such services and repairs, Sublessee shall be
responsible therefor, subject to and in accordance with the provisions of the
Underlying Lease and Section 5, above.

 

12.         Alterations. Sublessee shall not make any changes, alterations,
additions or improvements to the Demised Premises without first obtaining the
written consent of Underlying Landlord and Sublessor. Sublessor's consent shall
not be unreasonably withheld or delayed. Sublessor shall cooperate with
Sublessee in obtaining Underlying Landlord’s consent to such alterations.
Simultaneously with the submission of documents to Underlying Landlord,
Sublessee shall send copies of all such documents regarding alterations to
Sublessor. Sublessee shall pay all costs and expenses relating to any changes,
alterations, additions or improvements and shall cause same to be completed in
accordance with the terms, covenants, conditions, provisions and agreements of
the Underlying Lease. Sublessee hereby agrees to indemnify, defend and hold
Sublessor, its members and affiliates harmless from and against any and all
loss, cost, damage, expense or liability (including, but not limited to,
reasonable attorneys' fees and disbursements) incurred by Sublessor as a result
of Sublessee's failure to comply with the provisions of this Paragraph 11.

 

13.         Initial Occupancy. Sublessee represents that it has inspected the
Demised Premises and agrees to take the same in their present "as-is" condition,
and Sublessee acknowledges that no representations with respect to the condition
thereof have been made. Any work required by Sublessee to prepare the Demised
Premises for its occupancy shall be paid for by Sublessee and shall be subject
to all of the terms, covenants, conditions, provisions and agreements set forth
in the Underlying Lease. Sublessor retains all of its right, title and interest
to all of the fixtures, furniture, and equipment located in the Demised Premises
(“Personal Property Items”), as more particularly described on Exhibit C
attached hereto and made a part hereof. Sublessee shall, at its sole cost and
expense, be responsible for the storage of any Personal Property Items not used
by Sublessee in the Demised Premises during the term of the Sublease and the
re-installation in good condition, subject only to normal wear and tear, of the
Personal Property Items at the Demised Premises upon the Expiration Date.
Sublessor shall be responsible for the disposition of the Personal Property
Items upon the expiration or earlier termination of this Sublease.

 

14.         Assignment and Subsubletting.

 

(A)         Sublessee shall not (i) assign this Sublease (by operation of law or
otherwise), (ii) subsublet all or any part of the Demised Premises,
(iii) mortgage, pledge, hypothecate or otherwise encumber its interest in this
Sublease or the Demised Premises or any interest therein, or (iv) grant any
concession, license or otherwise permit the Demised Premises to be used or
occupied by anyone other than Sublessee without first complying with the
provisions of the Underlying Lease and obtaining the prior written consent of
Sublessor (which shall not be unreasonably withheld or delayed). Copies of all
materials required by the Underlying Lease shall be delivered simultaneously to
Sublessor, together with Sublessee's request for consent.

 

6

 

 

(B)         Any sale, transfer or hypothecation of the shares or other equity
interests in Sublessee, and any merger or consolidation of Sublessee with any
other business entity, shall constitute an assignment of this Sublease if and to
the extent that any such transaction, if entered into by Sublessor, would
constitute an assignment under the terms of the Underlying Lease. In addition,
and without limiting the generality of the foregoing, the sale, transfer,
assignment or hypothecation of (i) a total of fifty (50%) percent or more of the
issued and outstanding common stock of Sublessee, if Sublessee is a corporation,
or (ii) fifty (50%) percent of the beneficial or equitable interest in the
economic benefits of the profits and losses of Sublessee, if Sublessee is a
joint venture, partnership or other business entity, however accomplished and
whether in a single transaction or in a series of related or unrelated
transactions, shall be deemed an assignment of this Sublease.

 

(C)         If this Sublease is assigned, or if the Demised Premises or any part
thereof is subsublet or occupied by one other than Sublessee, whether or not
Sublessee shall have been granted any required consent, Sublessor may, after
default by Sublessee, collect rent and other charges from such assignee,
subsublessee or other occupant, and apply the net amount collected to fixed rent
and other charges herein reserved, but no such assignment, subsubletting,
occupancy or collection shall be deemed to be a waiver of the requirements of
this Paragraph 13 or an acceptance of the assignee, subsublessee or other
occupant as the sublessee under this Sublease. The consent by Sublessor to an
assignment or subsubletting shall not in any way be construed to relieve
Sublessee from obtaining the consent of Underlying Landlord and Sublessor to any
further assignment or subsubletting. No assignment or subsubletting shall, in
any way, release, relieve or modify the liability of Sublessee under this
Sublease and Sublessee shall be and remain liable under all of the terms,
covenants, conditions, provisions and agreements hereof.

 

(D)         If Sublessee shall at any time request the consent of Sublessor to
any proposed assignment of this Sublease or subsubletting of all or any portion
of the Demised Premises, Sublessee shall pay on demand the reasonable costs and
expenses incurred by Sublessor and Underlying Landlord, including, without
limitation, architect, engineer and reasonable attorneys' fees and
disbursements, and a reasonable administrative fee for review and/or preparation
of documents in connection with any proposed or actual assignment of this
Sublease or subsubletting of the Demised Premises or any part thereof.

 

(E)         If Underlying Landlord and Sublessor shall give their consent to any
assignment of this Sublease or any subsubletting, Sublessee shall, in
consideration therefor, pay to Sublessor, as additional rent:

 

7

 

 

(i) In the case of an assignment, an amount equal to fifty percent (50%) percent
of all sums and other consideration paid to Sublessee by the assignee for or by
reason of such assignment after deduction of the commercially reasonable and
customary costs incurred by Sublessee in effectuating such assignment including
reasonable attorneys' fees, advertising costs, rent concessions, construction
costs, and, in addition, Sublessee shall reimburse Sublessor for any monies owed
to Underlying Landlord pursuant to Section 58 of the Lease and brokerage
commissions, in each case based upon bills, receipts or other evidence of such
costs reasonably satisfactory to Sublessor (collectively, "Expenses").

 

(ii)         In the case of a subsublease, fifty percent (50%) percent of the
rents, additional rents or other consideration payable under the subsublease or
otherwise to Sublessee by the subsublessee which are in excess of the fixed rent
and additional rent accruing during the term of this Sublease with respect to
the subsubleased space (at the rate per square foot payable by Sublessee
hereunder) pursuant to the provisions hereof after deduction of the Expenses
incurred by Sublessee in connection with such subsublease, and, in addition,
Sublessee shall reimburse Sublessor for any monies owed to Underlying Landlord
for Expenses.

 

The sums payable under this subparagraph shall be paid to Sublessor as and when
paid by the assignee or subsublessee, as the case may be.

 

15.         Insurance.

 

(A)         During the term of this Sublease, Sublessee, at its sole cost and
expense, shall provide and maintain comprehensive public liability and property
damage insurance in conformity with the provisions of Article 13 of the
Underlying Lease. Sublessee shall name Sublessor and Underlying Landlord (and
any other parties if required pursuant to the provisions of the Underlying
Lease) as additional insureds in said policy or policies which shall contain
provisions that the policy or policies will not be cancelable except upon at
least thirty (30) days prior written notice to all insureds and that the act or
omission of one insured will not invalidate the policy as to the other insureds.
Sublessee shall furnish to Sublessor reasonably satisfactory evidence that such
insurance is in effect at or before the Commencement Date and, on request, at
reasonable intervals thereafter.

 

(B)         Nothing contained in this Sublease shall relieve Sublessee from
liability that may exist as a result of damage from fire or other casualty, but
each party shall look first to any insurance in its favor before making any
claim against the other party for recovery for loss or damage resulting from
fire or other casualty. To the extent that such insurance is in force and
collectible and to the extent permitted by law, Sublessor and Sublessee each
hereby releases and waives all right of recovery against the other or anyone
claiming through or under the other by way of subrogation or otherwise. The
foregoing release and waiver shall be in force only if the insurance policies of
Sublessor and Sublessee provide that such release or waiver does not invalidate
the insurance. Each party agrees to use its best efforts to include in its
applicable insurance policies such a provision. If the inclusion of said
provision would involve an additional expense, either party, at its expense, may
require such provision to be inserted in the other's policy.

 

(C)         Sublessee hereby releases Underlying Landlord or anyone claiming
through or under Underlying Landlord by way of subrogation or otherwise to the
extent that Sublessor released Underlying Landlord or Underlying Landlord was
relieved of liability or responsibility pursuant to the provisions of the
Underlying Lease, and Sublessee will cause its insurance carriers to include any
clauses or endorsements in favor of Underlying Landlord which Sublessor is
required to provide pursuant to the provisions of the Underlying Lease.

 

8

 

 

(D)         All insurance provided for in this Section shall be (i) effected
under valid and enforceable policies issued by insurers of recognized
responsibility which are licensed to do business in the State in which the
Demised Premises are located; (ii) issued by insurers that are rated "A-.IX" or
better by Best's Rating Guide, or if Best's Rating Guide shall cease to be
published, an equivalent rating with such other publication of a similar nature
as shall be in current use and which shall be acceptable to Underlying Landlord
and Sublandlord; (iii) issued by insurers which shall have been approved in
writing by Underlying Landlord, Sublessor and mortgagee; and (iv) in such forms
as may from time to time be satisfactory to Underlying Landlord, Sublessor or
mortgagee. Any policies of insurance of the character described in the
Underlying Lease or this Sublease shall expressly provide that any losses
thereunder shall be adjusted with and approved by, and all proceeds paid to,
Underlying Landlord, Sublandlord and/or mortgagee, as the case may be.
Throughout the term of the Sublease, Sublessee shall provide all additional
insureds with either:

 

(i)          original or certified copies of all insurance policies on request;

 

(ii)         original or certified copies of the declaration or endorsement
page(s) from all insurance policies; or

 

(iii)        certificates of insurance; with proof reasonably acceptable to
Underlying Landlord and Sublandlord or its counsel of the issuer’s authority to
bind the insurer(s) for Sublessee and each such contractor or subcontractor.

 

No access shall be permitted to Sublessee, agent or subcontractor thereof and no
work shall commence at the Demised Premises until all such policies, declaration
pages, endorsements or certificates of insurance are delivered to, and approved
by Underlying Landlord and Sublandlord. All insurance certificates containing
the required additional insureds designations shall be issued to Underlying
Landlord and Sublandlord upon request no later than ten (10) days from
Sublessee’s receipt of Underlying Landlord’s or Sublandlord’s request or prior
to the commencement of Sublessee’s alterations.

 

16.         Default. In the event Sublessee defaults in the performance of any
of the terms, covenants, conditions, provisions and agreements of this Sublease
or of the Underlying Lease, Sublessor shall be entitled to exercise any and all
of the rights and remedies to which it is entitled by law and also any and all
of the rights and remedies specifically provided for in the Underlying Lease,
which are hereby incorporated herein and made a part hereof with the same force
and effect as if herein specifically set forth in full, and that wherever in the
Underlying Lease rights and remedies are given to Underlying Landlord, the same
shall be deemed to refer to Sublessor.

 

9

 

 

17.         Destruction by Fire or Other Casualty, Condemnation.

 

(A)         If the Demised Premises or the Building shall be partially or
totally damaged or destroyed by fire or other casualty, Sublessee shall have no
right to terminate this Sublease and this Sublease shall not be terminated by
reason of such casualty unless the Underlying Lease is terminated by Sublessor
or Underlying Landlord pursuant to the provisions of Articles 14 and 15 of the
Underlying Lease.

 

(B)         If the Demised Premises are partially or totally damaged by fire or
other casualty as a consequence of which Sublessor shall receive an abatement of
rent relating to the Demised Premises, then in such event, there shall be a
corresponding abatement of the fixed rent payable hereunder.

 

(C)         Sublessee shall give Sublessor and Underlying Landlord notice of any
fire, casualty or accident in or about the Demised Premises promptly after
Sublessee becomes aware of such event.

 

(D)         If the Underlying Lease is terminated pursuant to the provisions of
Articles 9 and 10 thereof as the result of a taking of all or any portion of the
Building by condemnation (or deed in lieu thereof), this Sublease shall likewise
terminate. In such event, Sublessee shall have no claim to any portion of the
award with respect to any such taking, except to file a claim for the value of
its fixtures or for moving expenses; provided, however, that Sublessor's award
is not thereby reduced or otherwise adversely affected.

 

(E)         Subtenant waives the provisions of Section 227 of the New York Real
Property Law, which is superseded by the provisions of this Paragraph 16.

 

18.         Attornment. If the Underlying Lease and Sublessor's leasehold
interest in the Demised Premises shall be terminated, other than as a result of
a casualty or condemnation or sale in lieu thereof, Sublessee shall, if so
requested in writing by Underlying Landlord, attorn to Underlying Landlord and
shall, during the term of this Sublease, perform all of the terms, covenants,
conditions, provisions and agreements of this Sublease on the part of Sublessee
to be performed. In the event of any such attornment, Underlying Landlord shall
not be (i) liable for any act or omission or default of any prior sublessor
(including, without limitation, Sublessor); (ii) subject to any offsets or
defenses which Sublessee might have against any prior sublessor (including,
without limitation, Sublessor); (iii) bound by any fixed rent or additional rent
which Sublessee might have paid for more than the current month to any prior
sublessor (including, without limitation, Sublessor); or (iv) bound by any
amendment or modification of this Sublease made without Underlying Landlord's
written consent. The foregoing shall be self-operative without the necessity of
the execution of any further instruments, but Sublessee agrees, upon the demand
of Underlying Landlord, to execute, acknowledge and deliver any instrument or
instruments confirming such attornment.

 

10

 

 

19.         Sublease Consent. This Sublease shall become effective only if the
written consent hereto of Underlying Landlord is obtained. If such written
consent is not obtained, then this Sublease shall be null and void and of no
force or effect and Sublessor shall return to Sublessee the first month's rent
and the L/C (hereinafter defined) and thereupon neither party shall have any
further obligation to the other. Sublessee agrees to provide such information in
connection with such request as Underlying Landlord shall reasonably request. If
the foregoing consent is not obtained within thirty (30) days following the
execution and delivery of this Sublease by both parties, and Sublessor’s receipt
of the first month’s rent and L/C, then Sublessee may, within ten (10) days
following the expiration of said thirty (30) day period, cancel this Sublease by
giving written notice to Sublessor of its election to cancel. If Sublessee does
not give notice to cancel within said ten (10) day period, time being of the
essence, Sublessee shall have no further right to cancel this Sublease pursuant
to this Paragraph 18. Upon Sublessor's receipt of a valid notice of
cancellation, this Sublease shall be null and void and Sublessor shall return to
Sublessee the first month's rent and the L/C and thereupon neither party shall
have any further obligation to the other. In the event that Underlying Landlord
shall notify Sublessor that it will not consent to this Sublease, then Sublessor
will promptly notify Sublessee of such fact, return to Sublessee the first
month's rent and L/C, and thereupon this Sublease shall be null and void with no
further liability, one party to the other.

 

20.         Notice. Any notices to be given under this Sublease to Sublessor
shall be in writing and shall be sent by registered or certified mail, return
receipt requested, or by nationally-recognized overnight courier, addressed to
(i) Pzena Investment Management LLC at the above stated address, Attention:
General Counsel.; and any such notices to be delivered to Sublessee shall be
delivered (a) at its address herein stated prior to the Commencement Date, and
(b) at the Demised Premises subsequent to the Commencement Date.. No notice
shall be effective unless given to all of the parties listed hereinabove. Each
party shall have the right to designate, by notice in writing, any other address
to which such party's notice is to be sent. Any notice to be given by either
party may be given by the attorneys for such party. Any notice shall be deemed
given three (3) days after being sent by certified or registered mail, return
receipt requested and the next day, if sent by overnight courier.

 

21.         Quiet Enjoyment. Sublessor covenants that Sublessee, on paying the
fixed rent and additional rent and performing all the terms, covenants,
conditions, provisions and agreements aforesaid, shall and may peacefully and
quietly have, hold and enjoy the Demised Premises for the term aforesaid, free
from any interference or hindrance by Sublessor, but subject to the exceptions,
reservations and conditions hereof.

 

22.         Surrender of Demised Premises. On the date upon which the term
hereof shall expire and come to an end, whether on the Expiration Date, by lapse
of time or otherwise, Sublessee, at Sublessee's sole cost and expense, shall
quit and surrender the Demised Premises to Sublessor in the same good order and
condition as Sublessor is delivering them to Sublessee.

 

23.         Broker. Sublessee represents to Sublessor that Grubb & Ellis New
York, Inc. (the "Broker") is the only broker with whom Sublessee dealt in
relation to this transaction and that Sublessee has had no dealings, either
direct or indirect, with any other real estate agent or broker in connection
with this transaction. Sublessee agrees to indemnify, defend and hold Sublessor
harmless from any loss, liability and expense incurred by Sublessor as a result
of any claim made against Sublessor that is based upon a breach of said
representation by Sublessee. Sublessee's indemnification obligation hereunder
shall survive the Expiration Date or sooner termination of this Sublease.
Sublessor hereby agrees to pay the Broker a commission pursuant to a separate
agreement.

 

11

 

 

24.         ACP-5 Certificate. Sublandlord shall deliver to Sublessee an ACP-5
Certificate for the Demised Premises.

 

25.         Letter of Credit. In lieu of a cash security deposit, Sublessee
shall deliver to Sublessor, and shall maintain in effect at all times during the
term of this Sublease following delivery thereof, a clean, unconditional and
irrevocable letter of credit (“L/C”), in substantially the form annexed hereto
as Exhibit D, issued by a banking corporation ("Bank") reasonably satisfactory
to Sublessor and having its principal place of business or its duly licensed
branch in the City and County of New York at which the letter of credit may be
presented for payment, in an amount equal to one hundred eighty eight thousand
one hundred twenty four and 99/100 dollars ($188,124.99). Such L/C shall have an
expiration date no earlier than the first anniversary of the date of issuance
thereof and shall provide that it shall be automatically renewed from year to
year unless terminated by the Bank by notice to Sublessor given not less than
thirty (30) days prior to the then expiration date therefor; provided, however,
that the L/C may be reduced to ninety four thousand sixty two and 50/100 dollars
($94,062.50) as of January 1st, 2014. It is agreed that in the event Sublessee
defaults in respect of any of the terms, covenants, conditions, provisions or
agreements of this Sublease, including, but not limited to, the payment of fixed
rent and additional rent, or if the L/C is terminated pursuant to the preceding
sentence and is not replaced within thirty (30) days prior to its expiration
date that (i) Sublessor shall have the right to require the Bank to make payment
to Sublessor of so much of the entire proceeds of the letter of credit as shall
be reasonably necessary to cure the default, and (ii) Sublessor may apply said
sum so paid to it by the Bank to the extent required for the payment of any
fixed rent or additional rent or any other sum as to which Sublessee is in
default or for any sum which Sublessor may expend or may be required to expend
by reason of Sublessee's default in respect of any of the terms, covenants,
conditions, provisions and agreements of this Sublease, including, but not
limited to, any damages or deficiency in the reletting of the Demised Premises,
whether such damages or deficiency accrues before or after summary proceedings
or other re-entry by Sublessor, without thereby waiving any other rights or
remedies of Sublessor with respect to such default. If Sublessor applies any
part of the proceeds of the L/C, Sublessee, upon demand, shall promptly deposit
with Sublessor, the amount so applied or retained so that Sublessor shall have
the full deposit on hand at all times during the term of this Sublease. If
Sublessee shall fully and faithfully comply with all of the terms, covenants,
conditions, provisions and agreements of this Sublease, any L/C, or any
remaining portion of any sum collected by Sublessor hereunder from the Bank,
together with any other portion or sum held by Sublessor as security, shall be
returned to Sublessee after the Expiration Date and after delivery of the entire
possession of the Demised Premises to Sublessor in the condition required by the
Underlying Lease. In the event of an assignment by Sublessor of its interest
under the Underlying Lease, Sublessor shall have the right to transfer the L/C
and Sublessee agrees to look to the new sublessor solely for the return of said
security and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the L/C to a new sublessor. Sublessee shall have
the right to substitute one letter of credit for another, provided that, at all
times, the letter of credit shall meet the requirements of this Section.

 

26.         Signage. Sublessor agrees to request that Underlying Landlord add
Sublessee's proportionate share of listing on the (i) Building lobby directory;
and (ii) elevator lobby in overlease.

 

12

 

 

27.         No Waivers. Failure by either party in any instance to insist upon
the strict performance of any one or more of the obligations of the other party
under this Sublease, or to exercise any election herein contained or acceptance
of payment of any kind with knowledge of a default by the other party, shall in
no manner be or be deemed to be a waiver by such party of any defaults or
breaches hereunder or of any of its rights and remedies by reason of such
defaults or breaches, or a waiver or relinquishment for the future of the
requirement of strict performance of any and all of the defaulting party's
obligations hereunder. Further, no payment by Sublessee or receipt by Sublessor
of a lesser amount than the correct amount of fixed rent and/or additional rent
due hereunder shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment be deemed to effect or evidence an accord and satisfaction, and
Sublessor may accept any checks or payments as made without prejudice to
Sublessor's right to recover the balance or pursue any other remedy in this
Sublease or otherwise provided at law or in equity.

 

28.         Limitations on Sublessee's Remedies. With respect to any provision
of this Sublease which specifically requires that Sublessor shall not
unreasonably withhold or unreasonably delay its consent or approval, Sublessee
in no event shall be entitled to make, nor shall Sublessee make, any claim, and
Sublessee hereby waives any claim, for any sum of money whatsoever as damages,
costs, expenses, attorneys' fees or disbursements, whether affirmatively or by
way of setoff, counterclaim or defense, based upon any claim or assertion by
Sublessee that Sublessor has unreasonably withheld or unreasonably delayed such
consent or approval. Sublessee's sole remedy for claimed unreasonable
withholding or unreasonable delaying by Sublessor of its consent or approval
shall be an action or proceeding brought and prosecuted solely at Sublessee's
own cost and expense to enforce such provision, for specific performance,
injunction or declaratory judgment.

 

29.         Underlying Lease Compliance.

 

(A)         Sublessor represents and warrants to Sublessee that (i) the
Underlying Lease is in full force and effect; (ii) to the best knowledge of
Sublessor, no event has occurred which with the passage of time or giving of
notice, or both, shall ripen into a default under the Underlying Lease; (iii)
there are presently no offsets or defenses existing against the enforcement of
the Underlying Lease and (iv) Sublessor holds title to the entire tenant's
interest under the Underlying Lease.

 

13

 

 

(B)         Sublessor covenants and agrees that it will not do or cause to be
done or suffer or permit any act or thing to be done which may or could cause
the Underlying Lease or the rights of Sublessor as tenant thereunder to be
cancelled, terminated, forfeited or prejudiced, unless Sublessor is prevented
from complying with the terms of this subparagraph due to any action or inaction
of Sublessee. Sublessor further covenants and agrees that it will not terminate,
cancel, surrender, modify or amend the Underlying Lease so as to materially
deprive Sublessee of its rights under this Sublease, or enter into any agreement
in respect of the Underlying Lease or the Demised Premises so as to materially
deprive Sublessee of its rights under this Sublease, without the prior written
consent of Sublessee. Sublessor further covenants and agrees to (i) duly perform
and observe all of the terms, provisions and conditions of the Underlying Lease
on its part to observe and perform to the extent that such terms are not
provided in this Sublease to be observed by Sublessee; pay to Underlying
Landlord all rent, additional rent and other charges that may become due and
payable by Sublessor pursuant to the Underlying Lease, as and when such amounts
become due and payable thereunder. If Sublessor shall fail to observe any of
such terms and/or fail to pay any such amounts to Underlying Landlord as and
when such amounts shall be due and payable, and provided further that (a)
Sublessor has not made such payments and/or observed such terms within a period
equal to one-half (1/2) of the applicable grace period, if any, under the
Underlying Lease and (b) Sublessor has not notified Sublessee that Sublessor has
obtained a "Yellowstone" injunction against Underlying Landlord with respect to
the enforcement of any default notice sent by Underlying Landlord to the
Sublessor as a result of Sublessor's failure to make such payments and/or
observe the terms of the Underlying Lease, then, in such event, Sublessee may,
but shall not be obligated to, expend such sums as may be necessary to observe
or perform such terms, provisions and conditions and/or pay such rent,
additional rent and other charges to Underlying Landlord for the account of
Sublessor, and any amount so paid shall become immediately due and payable to
Sublessee from Sublessor upon demand, and if not so paid by Sublessor, Sublessee
shall have the right to offset such amounts against future fixed and additional
rent payments hereunder, notwithstanding anything to the contrary contained
herein.

 

30.          Entire Agreement, Miscellaneous.

 

(A)         This Sublease shall be governed by and construed in accordance with
the laws of the State of New York without regard to the conflicts of law
principles thereof.

 

(B)         The paragraph headings in this Sublease are inserted only as a
matter of convenience for reference and are not to be given any effect in
construing this Sublease.

 

(C)         If any of the provisions of this Sublease or the application thereof
to any person or circumstance shall be, to any extent, held to be invalid or
unenforceable, the remainder of this Sublease shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law.

 

(D)         All of the terms and provisions of this Sublease shall be binding
upon and, except as prohibited by Paragraph 13 hereof, inure to the benefit of
the parties hereto and their respective permitted successors and assigns.

 

(E)         All prior negotiations and agreements relating to this Sublease and
the Demised Premises are merged into this Sublease. This Sublease may not be
amended, modified or terminated, in whole or in part, nor may any of the
provisions be waived, except by a written instrument executed by the party
against whom enforcement of such amendment, modification, termination or waiver
is sought and unless the same is permitted under the provisions of the
Underlying Lease.

 

(F)         Each person executing this Sublease hereby represents and warrants
that he or she is a duly authorized representative of Sublessor or Sublessee, as
the case may be, and has full authority to execute and deliver this Sublease.

 

14

 

 

(G)         This Sublease shall have no binding force and effect and shall not
confer any rights or impose any obligations upon either party unless and until
both parties have executed it and Sublessor shall have obtained Underlying
Landlord's written consent to this Sublease pursuant to the provisions hereof
and delivered to Sublessee an executed copy of such consent. Under no
circumstances shall the submission of this Sublease in draft form by or to
either party be deemed to constitute an offer for the subleasing of the Demised
Premises.

 

(H)         This Sublease may be executed in several counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

(I)          This Sublease and all the obligations of Sublessee to pay fixed
rent and additional rent and perform all of its other covenants and agreements
hereunder shall in no way be affected, impaired, delayed or excused because
Sublessor or Underlying Landlord are unable to fulfill any of their respective
obligations hereunder, either explicit or implicit, if Sublessor or Underlying
Landlord is prevented or delayed from so doing by reason of strikes or labor
trouble or by accident, adjustment of insurance or by any cause whatsoever
reasonably beyond Sublessor's or Underlying Landlord's control.

 

(J)         Each and every right and remedy of Sublessor under this Sublease
shall be cumulative and in addition to every other right and remedy herein
contained or now or hereafter existing at law or in equity, by statute or
otherwise.

 

(K)         At any time and from time to time Sublessee shall, within ten (10)
days after written request by Sublessor, execute, acknowledge and deliver to
Sublessor a written statement certifying (i) that this Sublease has not been
modified and is in full force and effect or, if modified, that this Sublease is
in full force and effect as modified, and specifying such modification(s),
(ii) the dates to which the fixed rent and additional rent and other charges
have been paid, (iii) that, to the best of Sublessee's knowledge, no defaults
exist under this Sublease or, if any do exist, the nature of such default(s) and
(iv) as to such other matters as Sublessor may reasonably request.

 

[NO FURTHER TEXT ON THIS PAGE]

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Sublease
as of the day and year first above written.

   



  SUBLESSOR:       PZENA INVESTMENT MANAGEMENT LLC       By: /s/ Richard S.
Pzena     Name: Richard S. Pzena     Title: Managing Principal

  

  SUBLESSEE:       Perimeter Internetworking Corp.         By: /s/ Andrew G.
Lazarus     Name:  Andrew G. Lazarus     Title:  Chief Financial Officer





   

16

 

